EXHIBIT 10.2

AMENDMENT NO. 1 TO THE

2002 EQUITY PARTICIPATION PLAN

OF PRICESMART, INC.

﻿

﻿

This Amendment No. 1 to the 2002 Equity Participation Plan of PriceSmart, Inc.
(the “Plan”), is effective as of July 16, 2019.

﻿

1.    A new Section 1.41 is hereby added to the Plan:

﻿

“1.41    Disability.  The term “disability” shall mean that the Holder is either
(a) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months, or (b) by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve months, receiving income
replacement benefits for a period of not less than three months under a
long-term disability income plan, if any, covering employees of the Company. For
purposes of the Plan, a Holder shall be deemed to have incurred a “disability”
if the Holder is determined to be totally disabled by the Social Security
Administration or in accordance with the applicable disability insurance program
of the Company; provided that the definition of “disability” applied under such
disability insurance program complies with the requirements of this definition.
Any determination of “disability” under this Plan shall be made by the
Committee.”

2.    Section 5.3(a) of the Plan is hereby amended by adding the following
sentence at the end of the Section:

﻿

“The Option shall vest in full upon the Optionee’s death or upon a Termination
of Employment or Termination of Consultancy that occurs as a result of the
Optionee’s disability, so long as the Optionee (i) received the Option in his or
her capacity as an Employee or consultant, and (ii) was in good standing as of
the date of the Termination of Employment or Termination of Consultancy and
was employed by or providing services to the Company or a Subsidiary for at
least one year prior to the date of the Termination of Employment or Termination
of Consultancy.”

﻿

3.    Section 7.4 of the Plan is hereby amended by deleting the last sentence of
the Section and replacing it with the following:

﻿

“If no consideration was paid by the Restricted Stockholder upon issuance, a
Restricted Stockholder’s rights in unvested Restricted Stock shall lapse upon
Termination of Employment or, if applicable, upon a  Termination of



 



--------------------------------------------------------------------------------

 

Consultancy with the Company; provided,  however, that (a) the rights shall not
lapse upon the Restricted Stockholder’s death, or a  Termination of Employment
or a Termination of Consultancy due to the Restricted Stockholder’s disability,
so long as the Restricted Stockholder (i) received the Restricted Stock in his
or her capacity as an Employee or consultant, and (ii) was in good standing as
of the date of the Termination of Employment or Termination of Consultancy and
was employed by or providing services to the Company or a Subsidiary for at
least one year prior to the date of the Termination of Employment or Termination
of Consultancy; (b) the Committee in its sole and absolute discretion may
provide that such rights shall not lapse in the event of a Termination of
Employment following a “change of ownership or control” (within the meaning of
Treasury Regulation Section 1.162-27(e)(2)(v) or any successor regulation
thereto) of the Company; and (c) except with respect to shares of Restricted
Stock granted to Section 162(m) Participants, the Committee in its sole and
absolute discretion may provide that no such right of repurchase shall exist in
the event of a Termination of Employment, or a Termination of Consultancy,
without cause or following any Change in Control of the Company or because of
the Restricted Stockholder’s retirement, or otherwise.”    

﻿

4.    Section 7.5 of the Plan is hereby amended by deleting it in its entirety
and replacing it with the following: 

﻿

“Section 7.5 Repurchase of Restricted Stock.  The Committee shall provide in the
terms of each individual Award Agreement that the Company shall have the right
to repurchase from the Restricted Stockholder the Restricted Stock then subject
to restrictions under the Award Agreement immediately upon a Termination of
Employment or, if applicable, upon a Termination of Consultancy between the
Restricted Stockholder and the Company, at a cash price per share equal to the
price paid by the Restricted Stockholder for such Restricted Stock; provided,
 however, that (a) no such right of repurchase shall exist in the event of the
Restricted Stockholder’s death or a  Termination of Employment or a Termination
of Consultancy due to the Restricted Stockholder’s disability, so long as
the Restricted Stockholder (i) received the Restricted Stock in his or her
capacity as an Employee or consultant, and (ii) was in good standing as of the
date of the Termination of Employment or Termination of Consultancy and
was employed by or providing services to the Company or a Subsidiary for at
least one year prior to the date of the Termination of Employment or Termination
of Consultancy; (b) the Committee in its sole and absolute discretion may
provide that no such right of repurchase shall exist in the event of a
Termination of Employment following a “change of ownership or control” (within
the meaning of Treasury Regulation Section 1.162-27(e)(2)(v) or any successor
regulation thereto) of the Company; and (c) except with respect to shares of
Restricted Stock granted to Section 162(m) Participants,



2

--------------------------------------------------------------------------------

 

the Committee in its sole and absolute discretion may provide that no such right
of repurchase shall exist in the event of a Termination of Employment or a
Termination of Consultancy without cause or following any Change in Control of
the Company or because of the Restricted Stockholder’s retirement, or
otherwise.”

﻿

5.    Section 8.8 of the Plan is hereby amended is hereby amended by deleting it
in its entirety and replacing it with the following:

﻿

“8.8 Exercise Upon Termination of Employment or Termination of Consultancy. 
    A Performance Award, Dividend Equivalent, award of Deferred Stock and/or
Stock Payment is exercisable or payable only while the Holder is an Employee or
consultant; provided,  however, that (a) the Committee in its sole and absolute
discretion may provide that the Performance Award, Dividend Equivalent, award of
Deferred Stock and/or Stock Payment may be exercised or paid subsequent to a
Termination of Employment following a “change of control or ownership” (within
the meaning of Section 1.162-27(e)(2)(v) or any successor regulation thereto) of
the Company; (b) except with respect to Performance Awards granted to Section
162(m) Participants, the Committee in its sole and absolute discretion may
provide that the Performance Awards may be exercised or paid following a
Termination of Employment or a Termination of Consultancy without cause, or
following a Change in Control of the Company because of the Grantee’s
retirement, or otherwise; and (c) the Performance Awards shall be exercisable or
paid following a Termination of Employment or a Termination of Consultancy of
the Grantee because of the Grantee’s death or disability, so long as the Grantee
(i) received the Performance Award, Dividend Equivalent, award of Deferred Stock
and/or Stock Payment in his or her capacity as an Employee or consultant, and
(ii) was in good standing as of the date of the Termination of Employment or
Termination of Consultancy and was employed by or providing services to the
Company or a Subsidiary for at least one year prior to the date of the
Termination of Employment or Termination of Consultancy; provided,  however,
that this sub-section (c) shall not be given any effect if doing so would result
in the imposition of any excise tax under Section 409A of the Code.”

﻿

6.    Section 9.3(a) of the Plan is hereby amended by deleting the last sentence
of the Section and replacing it with the following:

﻿

“An ISAR is exercisable only while the Grantee is an Employee or consultant;
provided that (i) the Committee may determine that the ISAR may be exercised
subsequent to Termination of Employment or Termination of Consultancy without
cause, or following a Change in Control of the Company, or because of the
Grantee’s retirement, or otherwise, and (ii) the ISAR shall be exercisable
subsequent to



3

--------------------------------------------------------------------------------

 

Termination of Employment or Termination of Consultancy because of the Grantee’s
death or disability, so long as the Grantee (i) received the ISAR in his or her
capacity as an Employee or consultant, and (ii) was in good standing as of the
date of the Termination of Employment or Termination of Consultancy and
was employed by or providing services to the Company or a Subsidiary for at
least one year prior to the date of the Termination of Employment or Termination
of Consultancy; provided,  however, that this clause (ii) shall not be given any
effect if doing so would result in the imposition of any excise tax under
Section 409A of the Code.”

﻿

7.    Except as expressly amended hereby, the Plan shall remain in full force
and effect.

﻿

 

4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Executive Vice President, General Counsel and Secretary
of PriceSmart, Inc. has duly executed this Amendment No. 1 to be effective as of
July 16, 2019.

﻿

﻿

 

 

﻿

PRICESMART, INC.

﻿

 

 

﻿

 

 

﻿

By:

/s/ FRANCISCO VELASCO

﻿

Name:

Francisco Velasco

﻿

Title:

Executive Vice President, General Counsel and Secretary

﻿



[Amendment No. 1 to 2002 Equity Participation Plan]

 

5

--------------------------------------------------------------------------------